                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  CRAIG A. SMALLWOOD,                                )
                                                     )
                 Plaintiff,                          )
                                                     )
  v.                                                 )       No.     3:20-CV-168-DCLC-DCP
                                                     )
  MONROE COUNTY, TN, SGT.                            )
  SKINNER, C.O. BARNETT, and                         )
  CHIEF MEDINA,                                      )
                                                     )
                 Defendants.                         )

                                    MEMORANDUM OPINION

          This is a pro se prisoner’s complaint under 42 U.S.C. § 1983. On May 12, 2020, the Court

 entered an order providing that Plaintiff would have fifteen days from the date of entry of the order

 to show cause why this action should not be dismissed for Plaintiff’s failure to prosecute and/or

 comply with orders of the Court [Doc. 6]. The order also cautioned Plaintiff that failure to timely

 comply with the order would result in a dismissal of the action [Id. at 1]. More than fifteen days

 have passed, and Plaintiff has not complied with this order or otherwise communicated with the

 Court.

          Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

 “failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

 e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);

 Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four

 factors when considering dismissal under Fed. R. Civ. P. 41(b):

          (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
          the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
          dismissed party was warned that failure to cooperate could lead to dismissal; and




Case 3:20-cv-00168-DCLC-DCP Document 7 Filed 06/02/20 Page 1 of 2 PageID #: 32
        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

 Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

 Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

        As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

 the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, it appears that

 Plaintiff received the order and chose not to respond.

        As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

 order has not prejudiced Defendants.

        As to the third factor, the Court warned Plaintiff that the Court would dismiss this case if

 he failed to comply with the Court’s order.

        Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

 effective. Plaintiff was a prisoner proceeding in forma pauperis, and he has not pursued this case

 beyond filing the initiating pleadings.

        For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

 of dismissal of Plaintiff’s action pursuant to Rule 41(b).

        The Court CERTIFIES that any appeal from this order would not be taken in good faith.

        AN APPROPRIATE ORDER WILL ENTER.

        SO ORDERED:



                                                        s/Clifton L. Corker
                                                        United States District Judge




                                                    2

Case 3:20-cv-00168-DCLC-DCP Document 7 Filed 06/02/20 Page 2 of 2 PageID #: 33
